United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1023
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Deonta Lemont Stigler,                  *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: June 9, 2009
                                Filed: August 3, 2009
                                 ___________

Before COLLOTON, JOHN R. GIBSON, and BEAM, Circuit Judges.
                           ___________

JOHN R. GIBSON, Circuit Judge.

      Deonta Lemont Stigler entered a conditional plea of guilty to one count of being
a felon in possession of a weapon in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2). He appeals the district court’s1 denial of his motion to suppress. We
affirm.

     After dark on September 27, 2007, Des Moines Police Officers Michael Dixson
and Ryan Doty responded to a call about an altercation between three African-

      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
American males. They each arrived at the scene – in an area known to the officers as
having problems with drug trafficking – in separate cars approximately one minute
after the call. When they arrived, two African-American men were standing on a
sidewalk near the intersection where the fight was reported to have occurred. One of
the men, Stigler, looked at Officer Doty’s car and ran across the street; he slowed to
a walk when he reached the opposite sidewalk. The other man also walked away from
the intersection.

       Officer Dixson approached Stigler on foot to ask whether Stigler had been in
a fight or witnessed a fight. Stigler appeared startled and threw a small plastic bag
onto the ground. At that point, Dixson initiated a Terry stop and pat-down, ordering
Stigler to put his hands on the hood of the squad car. During the pat-down, Dixson
felt an object that he recognized by touch to be a gun. He then restrained Stigler
against the hood of the car, and Stigler said that he had a gun. Dixson recovered a 9
mm pistol and an ammunition magazine. Dixson then retrieved the plastic bag from
the ground, which was found to contain a small quantity of marijuana.

      Stigler moved to suppress the weapon as the fruit of an unconstitutional search.
He argued that the Terry stop and pat-down were not justified by reasonable
suspicion. The district court said that reasonable suspicion did not exist at the point
when Stigler ran across the street or continued to walk away. However, the court
found that when Stigler appeared startled and threw the plastic bag, the totality of the
circumstances gave rise to reasonable suspicion to conduct an investigative stop.2 See
Terry v. Ohio, 392 U.S. 1 (1968).

       Stigler’s only contention on appeal is that because the district court found that
his initial actions of running across the street and continuing to walk away from the


      2
        It is undisputed that Stigler was not seized for Fourth Amendment purposes
until after he threw the bag.

                                          -2-
intersection did not create reasonable suspicion, his subsequent startlement and
throwing a plastic bag were not sufficient to justify a Terry stop and pat-down. Law
enforcement officials may make an investigatory stop if they have “a reasonable,
articulable suspicion of criminal activity.” United States v. Banks, 553 F.3d 1101,
1104 (8th Cir. 2009) (citing Terry, 392 U.S. at 21). Whether reasonable suspicion
exists depends on “the totality of the circumstances, in light of the officer’s
experience.” Id. (citations omitted); see also United States v. Arvizu, 534 U.S. 266,
273 (2002). Further, an officer may conduct a protective pat down if he has
reasonable suspicion that the subject of the stop “might be armed and presently
dangerous.” Id. at 1105 (citations omitted). We review the district court’s findings
of fact for clear error and conclusions of law de novo. See id. at 1104.

       Stigler contends that because plastic bags are legal, his possession of a plastic
bag should no more create a reasonable suspicion than should a cell phone, since cell
phones are also legal items associated with the drug trade. As the district court
indicated, however, the officer did not solely rely on the presence of a plastic bag to
justify the stop: “Had the baggie simply fallen out of [Stigler’s] pocket or from his
hand, the significance of it might be different.” Rather, the act of throwing a baggie,
commonly used to package narcotics, and Stigler’s startled demeanor raised Officer
Dixson’s suspicion. In combination with Stigler’s initial hurried movement away
from the officers, and standing on a street corner with another person after dark in an
area known for drug trafficking, these actions were sufficient to create a reasonable
suspicion of criminal activity. Cf. United States v. Griffith, 533 F.3d 979, 984 (8th
Cir. 2008) (reasonable suspicion for Terry stop created by close observation of
officers, apparent agitation, conflicting responses to questions, and “reaching under
the front seat as if attempting to hide something”).

       The protective pat-down that led to the discovery of the firearm was justified
by Dixson’s reasonable suspicion that Stigler might be armed and dangerous. The
stop took place in the dark, in an area known for drug trafficking and other crimes.

                                          -3-
Dixson was called to the scene in response to a fight, so he had reason to fear that
weapons may be present. Further, Stigler’s actions created a reasonable suspicion that
he was involved in drug trafficking, which on its own justified the protective pat-
down. See United States v. Bustos-Torres, 396 F.3d 935, 943 (8th Cir. 2005) (“[I]t
is reasonable for an officer to believe a person may be armed and dangerous when the
person is suspected of being involved in a drug transaction.”).

      We affirm the district court’s denial of Stigler’s motion to suppress.
                      ______________________________




                                         -4-